Citation Nr: 1127017	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as mental problems).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from December 1982 to October 1985.
This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the appellant's claim of entitlement to service connection for an adjustment disorder with depressed mood and borderline personality disorder.  In a March 2010 Statement of the Case ("SOC"), the RO determined that new and material evidence had been received, and subsequently reopened the Veteran's claim.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that, although the Veteran's claim was previously adjudicated as claims of entitlement to service connection for an adjustment disorder with depressed mood and borderline personality disorder, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.


FINDINGS OF FACT

1.  An unappealed April 1986 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder based on a finding that the Veteran's adjustment disorder with depressed mood and personality disorder, diagnosed during active duty military service, was a congenital or developmental disorder, for which service connection is not warranted.

2.  The evidence received since the April 1986 rating decision is either cumulative or redundant, and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, VA satisfied the notification requirements of the VCAA by means of a letter dated May 2008, which informed the appellant of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate her underlying service connection claim, the division of responsibility between her and VA for obtaining the required evidence, and requested that she provide any evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also informed the Veteran of the reasons for the previous denial. 

Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA examination reports dated April 2008 and December 2009.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding, available records that she wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  VA's responsibility to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

With regard to the VA examinations, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development, such as obtaining a new examination or opinion.  Accordingly, in this case, although the RO arranged for the Veteran to undergo two VA examinations and obtained opinions regarding her claim of entitlement to service connection, the Board is not obligated to reopen the claim solely as a consequence of that development having been conducted.  Moreover, to the extent that such examinations are inadequate insofar as how they addressed the Veteran's service connection claim, any such inadequacy is moot, as the Board is finding that new and material evidence has not been received sufficient to reopen the claim.  See Woehlaert, supra. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for psychoses or organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

In this regard, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (2010).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2010), and a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  See also Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2010).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Congenital or developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).
 
 III.  New and Material Evidence

The Veteran contends that she had a pre-existing mental disorder that was permanently aggravated by active duty military service.  See VA Form 21-4138, February 2008.  Accordingly, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for this disorder.  Based on a review of the complete evidence of record, the Board concludes that new and material evidence has not been received.  

As noted above, by an unappealed rating decision, dated April 1986, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder based on a finding that the Veteran's adjustment disorder with depressed mood and personality disorder, diagnosed during active duty military service, was a congenital or developmental disorder, for which service connection is not warranted.  Following the issuance of the April 1986 rating decision, the Veteran did not communicate with VA again until February 2008, more than 20 years later, when she submitted an application to reopen her previously-denied claim.  This was well beyond the one-year deadline for filing a notice of disagreement with the rating decision.  See 38 C.F.R. § 20.302 (2010).  

In this regard, the Board notes that review of the claims folder reveals that a copy of the letter notifying the Veteran of the RO decision, as well as her right to appeal, is not of record.  However, the Court has held that there is a "presumption of regularity," under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption to procedures at the RO).  The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address, and absent evidence that any notice sent to the Veteran at her last known address was returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Here, there is no evidence showing that the notice letter associated with the April 1986 rating decision was returned as undeliverable.  Any assertion by the Veteran that she did not receive such letter would therefore be insufficient to rebut the presumption.  Accordingly, it is presumed that the rating decision was mailed and received by the Veteran.  However, because she did not submit a notice of disagreement with the April 1986 rating decision, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

"New" evidence means evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, which as stated, show that she was diagnosed with adjustment and personality disorders during service; however, there was no contemporaneous findings that the Veteran had a psychiatric disorder at the times of enlistment or, more significantly, separation from service.    

As noted above, in February 2008, the Veteran submitted a request to reopen her previously-denied service connection claim.  A review of the claims folder shows that the new evidence received since the April 1986 rating decision includes VA Medical Center ("VAMC") treatment records, dated November 1998 through November 2007, as well as VA examination reports dated April 2008 and December 2009.  In addition to the medical evidence, the new evidence of record also included the Veteran's recent statements in support of her claim.

In this regard, the Board notes that, while the Veteran's VAMC treatment records are new, in that they were not of record at the time of the April 1986 rating decision, they are not material because they fail to demonstrate that the Veteran has an acquired psychiatric disorder which began during service.  Again, these records show that she was diagnosed with an adjustment disorder with depressed mood and a personality disorder during active duty, but her service separation examination revealed normal psychiatric findings.  

With regard to the VA examination reports, while they are also new evidence, they are clearly not material.  The April 2008 report shows that the VA examiner diagnosed the Veteran with a depressive disorder, not otherwise specified ("NOS"), and posttraumatic stress disorder ("PTSD") based on childhood (sexual) trauma, and opined that it was less likely than not that these disorders were aggravated beyond the normal course of their progression by military service.  Instead, the examiner concluded that the Veteran actually benefited from the military treatment she received for her psychiatric disorders and performed her duties reasonably-well throughout service.  The December 2009 VA examination report shows that the examiner diagnosed her with a depressive disorder, NOS, and concluded that it was more likely than not that such disorder was unrelated to the condition manifested during military service (finding instead that her current condition was the result of her recent unemployment, inadequate income and demands from extended family members).  

Finally, with regard to the Veteran's personal statements, the Board finds that these assertions do not constitute new and material evidence, as they are merely a restatement of the previous contentions made pursuant to her 1986 claim, and so are not new and do not raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that, while the additional clinical evidence received since the April 1986 rating decision is new, because it does not raise a reasonable possibility of substantiating the Veteran's claim it does not constitute material evidence sufficient to reopen her claim of entitlement to service connection for an acquired psychiatric disorder.  


ORDER

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


